DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 13 May 2022. Examiner acknowledges the amendments to claims 1, 9-13, and 16-19, the cancellation of claims 8, 14, and 15, and the addition of new claims 21 and 22. Claims 1-7, 9-13, and 16-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US-20190134454-A1, previously presented) in view of Mohrman (US-20170189752-A1, previously presented).
Regarding claim 1, Mahoney teaches a system for a user, the system comprising: a sensor that is configured to be coupled to the user (Inertial measurement units (IMUs) measure and enable computation of kinematic data (positions, velocities and accelerations) of points on the suit and wearer (Mahoney, Paragraph [0074])); an indicator that is configured to notify the user of an improper movement corresponding to gait irregularity, wherein the indicator comprises one of: a motor that is configured to cause a vibration; a speaker; an actuator that is configured to mechanically generate and audible indication; an electrical stimulator; or a component of a smartphone (the sensor data may indicate that the user has been in the squat position for over a period of time… The exosuit may provide a notification that the user is struggling to maintain form or perform the movement. In addition, a user device 820 may also provide a notification that the user is struggling to maintain form or perform the movement (Paragraph [0121]); The exosuit may provide visual, audio, or haptic feedback or cues to inform the user of various exosuit operations. For example, the exosuit may include vibration motors to provide haptic feedback. As a specific example, two haptic motors may be positioned near the front hip bones to inform the user of suit activity when performing a sit-to-stand assistive movement. In addition, two haptic motors may be positioned near the back hip bones to inform the user of suit activity when performing a stand-to-sit assistive movement (Paragraph [0078])); a computing device in communication with the sensor and the indicator (The exosuit may have a UX/UI controller that is defined as a node on another user device, such as a computer or mobile smart phone (Paragraph [0077])), wherein the computing device is configured to: receive a plurality of inertial measurements from the sensor (The sensor and controls layer captures data from the suit and wearer, utilizes the sensor data and other commands to control the power layer based on the activity being performed, and provides suit and wearer data to the UX/UI layer for control and informational purposes (Paragraph [0073])); determine, based on the plurality of inertial measurements from the sensor, an occurrence of the improper movement (If the user's position is not correct, user device 420 may show region(s) on avatar 425 that are not aligned properly. In addition, exosuit 400 may provide cues if the user's form is not properly aligned (Paragraph [0113])) corresponding to gait irregularity (a particular user may have an abnormal gait (e.g., due to a car accident) and thus is unable to take even strides. The machine learning may detect this abnormal gait and compensate accordingly for it (Mahoney, Paragraph [0082])); and cause the indicator to notify the user of the improper movement (For example, exosuit 400 may provide audio, haptic, and/or visual cues that alignment is not proper and can indicate which regions require correction (Paragraph [0113])).
However, Mahoney fails to explicitly disclose that the determining of the occurrence of the improper movement corresponding to gait irregularity comprises detecting a metric surpassing a threshold, and automatically decreasing the threshold based on at least one of a passage of a predetermined amount of time; or a detection of a gait improvement. Mohrman discloses a system for determining an occurrence of improper movement, wherein Mohrman discloses that the determining of the occurrence of the improper movement corresponding to gait irregularity comprises detecting a metric surpassing a threshold (the thresholds used to provide prompting to the user can be dynamically adjusted based on the user's capabilities at the time, as measured though the distributions of multiple motion-related and physiological metrics (Mohrman, Paragraph [0163]); the disclosed sensing system includes one or more of the following capabilities: (1) determine the motion, positions, and orientations of one or more parts of the body of a user wearing the sensor platform, (2) use gathered/sensed data to carry out detailed, and in some embodiments comparative, time-dependent gait analysis of one or more limbs (Mohrman, Paragraph [0088])), and automatically decreasing the threshold based on at least one of a passage of a predetermined amount of time; or a detection of a gait improvement (The metrics and change thresholds used to identify fatigue can be automatically calibrated and/or adapted to individual users based on changes observed when the user enters detectable fatigue states…the event of the variance in measured power over some time period exceeding a threshold value may be used to detect fatigue, or the variance itself may be used as a continuous measure of fatigue (Mohrman, Paragraph [0170])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney so as to incorporate that the determining of the occurrence of the improper movement corresponding to gait irregularity comprises detecting a metric surpassing a threshold, and automatically decreasing the threshold based on at least one of a passage of a predetermined amount of time; or a detection of a gait improvement as taught by Mohrman so as to allow for the identification of fatigue (In some embodiments, a default set of threshold-exceeding changes, including a decrease in power output after compensating for incline, a change in cadence, a chance in stride length, or in any of the form metrics, are used to identify the onset of fatigue (Mohrman, Paragraph [0169])).
Regarding claim 2, Mahoney in view of Mohrman teaches the system of claim 1, wherein the sensor comprises an inertial measurement unit (IMU) (Mahoney, Paragraph [0074]).
Regarding claim 3, Mahoney in view of Mohrman teaches the system of claim 1, wherein the sensor measures accelerometer data (Mahoney, Paragraph [0109]), but Mahoney fails to explicitly disclose that the sensor comprises a three-axis accelerometer. Mohrman discloses a sensor that comprises a three-axis accelerometer data (Sensing devices (or “sensor platforms”) of the present disclosure can include multiple sensors, such as inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers) (Mohrman, Paragraph [0034])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate the sensor comprising a three-axis accelerometer as taught by Mohrman as this amounts to mere simple substitution of one sensor for another with the similar expected result of measuring acceleration (MPEP 2143(I)(B)).
Regarding claim 4, Mahoney in view of Mohrman teaches the system of claim 1, wherein the indicator comprises a motor that is configured to cause a vibration (Mahoney, Paragraph [0078]).
Regarding claim 5, Mahoney in view of Mohrman teaches the system of claim 1, further comprising a strap that is configured to secure the sensor to a leg of the user (The flexible underlayer can include straps (Mahoney, Paragraph [0055]); Base layer 100 can include thigh LDMs 106 and 108 that are secured around the thigh region of the human (Mahoney, Paragraph [0085])).
Regarding claim 6, Mahoney in view of Mohrman teaches the system of claim 5, further comprising an enclosure coupled to the strap, wherein the enclosure houses the sensor, the indicator, and the computing device (components such as motors, batteries, cables, or circuit boards may be housed within an enclosure, fully or partially covered or surrounded in padded material such that the components do not cause discomfort to the wearer, are visually unobtrusive and integrated into the exosuit, and are protected from the environment (Mahoney, Paragraph [0062])).
Regarding claim 13, Mahoney in view of Mohrman teaches the system of claim 1, wherein the metric is compared to the threshold during a select portion of a gait (For example, a particular user may have an abnormal gait (e.g., due to a car accident) and thus is unable to take even strides. The machine learning may detect this abnormal gait and compensate accordingly for it (Mahoney, Paragraph [0082]); Paragraph [0120])).
Regarding claim 19, Mahoney teaches method comprising: coupling a sensor of a system to a leg of a user (Mahoney, Paragraph [0055]), wherein the system comprises: the sensor (Mahoney, Paragraph [0074]); an indicator that is configured to notify the user of an improper movement corresponding to gait irregularity, wherein the indicator comprises one of: a motor that is configured to cause a vibration; a speaker; an actuator that is configured to mechanically generate and audible indication; an electrical stimulator; or a component of a smartphone (Mahoney, Paragraphs [0121], [0078]); a computing device in communication with the sensor and the indicator (Mahoney, Paragraph [0077]), wherein the computing device is configured to: receive a plurality of inertial measurements from the sensor (Mahoney, Paragraph [0073]); determine, based on the plurality of inertial measurements from the sensor, an occurrence of an improper movement (Mahoney, Paragraph [0113]) corresponding to gait irregularity (Mahoney, Paragraph [0082]); and cause the indicator to notify the user of the improper movement (Mahoney, Paragraph [0113]).
However, Mahoney fails to explicitly disclose that the determining of the occurrence of the improper movement corresponding to gait irregularity comprises detecting a metric surpassing a threshold, and automatically decreasing the threshold based on at least one of a passage of a predetermined amount of time; or a detection of a gait improvement. Mohrman discloses a system for determining an occurrence of improper movement, wherein Mohrman discloses that the determining of the occurrence of the improper movement corresponding to gait irregularity comprises detecting a metric surpassing a threshold (the thresholds used to provide prompting to the user can be dynamically adjusted based on the user's capabilities at the time, as measured though the distributions of multiple motion-related and physiological metrics (Mohrman, Paragraph [0163]); the disclosed sensing system includes one or more of the following capabilities: (1) determine the motion, positions, and orientations of one or more parts of the body of a user wearing the sensor platform, (2) use gathered/sensed data to carry out detailed, and in some embodiments comparative, time-dependent gait analysis of one or more limbs (Mohrman, Paragraph [0088])), and automatically decreasing the threshold based on at least one of a passage of a predetermined amount of time; or a detection of a gait improvement (The metrics and change thresholds used to identify fatigue can be automatically calibrated and/or adapted to individual users based on changes observed when the user enters detectable fatigue states…the event of the variance in measured power over some time period exceeding a threshold value may be used to detect fatigue, or the variance itself may be used as a continuous measure of fatigue (Mohrman, Paragraph [0170])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney so as to incorporate that the determining of the occurrence of the improper movement corresponding to gait irregularity comprises detecting a metric surpassing a threshold, and automatically decreasing the threshold based on at least one of a passage of a predetermined amount of time; or a detection of a gait improvement as taught by Mohrman so as to allow for the identification of fatigue (In some embodiments, a default set of threshold-exceeding changes, including a decrease in power output after compensating for incline, a change in cadence, a chance in stride length, or in any of the form metrics, are used to identify the onset of fatigue (Mohrman, Paragraph [0169])).
Regarding claim 20, Mahoney in view of Mohrman teaches the method of claim 19, wherein user has a thigh, wherein coupling the sensor to the leg comprises coupling the sensor to the thigh of the user (Mahoney, Paragraphs [0055], [0085]).
Regarding claim 21, Mahoney in view of Mohrman teaches the system of claim 1, however Mahoney fails to explicitly disclose that the computing device is further configured to: determine a peak metric of a movement; and automatically decrease the threshold by one of: a set increment; or an increment that is a function of a difference between the peak metric of the movement and the threshold associated with the movement. Mohrman discloses that the computing device is further configured to: determine a peak metric of a movement; and automatically decrease the threshold by one of: a set increment; or an increment that is a function of a difference between the peak metric of the movement and the threshold associated with the movement (Threshold1 may be adjusted depending on the data set…where MaxDVal and MinDVal are the maximum and minimum desired values, respectively, and MaxVal and MinVal are the maximum and minimum values in the data set of interest (Mohrman, Paragraph [0185], Equations 1-3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate that the computing device is further configured to: determine a peak metric of a movement; and automatically decrease the threshold by one of: a set increment; or an increment that is a function of a difference between the peak metric of the movement and the threshold associated with the movement as taught by Mohrman so as to allow for the identification of fatigue (In some embodiments, a default set of threshold-exceeding changes, including a decrease in power output after compensating for incline, a change in cadence, a chance in stride length, or in any of the form metrics, are used to identify the onset of fatigue (Mohrman, Paragraph [0169])).
Claim(s) 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Mohrman as applied to claim 1 above, and further in view of Brokaw (US-9974478-B1).
Regarding claim 7, Mahoney in view of Mohrman teaches the system of claim 1, however Mahoney fails to explicitly disclose that the improper movement corresponds to an outward thigh swing. Brokaw discloses systems directed towards the determination of improper movement, wherein Brokaw discloses that the improper movement corresponds to an outward thigh swing (when abnormal gait, balance, posture or movement events, and the like occur by extracting various kinematic features (e.g., hip circumduction, gait asymmetry, trunk orientation, postural sway) (Brokaw, Col 5, Lines 51-55)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate that the improper movement corresponds to an outward thigh swing as taught by Brokaw, as an outward thigh swing is indicative of abnormal gait (Brokaw, Col 5, lines 51-55).
Regarding claim 9, Mahoney in view of Mohrman and Brokaw teaches the system of claim 1, however Mahoney fails to explicitly disclose that the metric is an abduction angle. Brokaw discloses that the metric is an abduction angle (Measurement of circumduction, or more accurately and specifically the measurement of any circumduction compensation strategy the subject employs, allows the system to determine if there are impairments or disturbances in such circumduction motion that can lead to instability, imbalance, generally unsafe or undesirable movement or motion, or may be indicative of a movement disorder or other disease or disorder. Normal, unimpaired movement in the average subject exhibits an average hip abduction angle of approximately 3.9 degrees during both unimpaired gait and swing of the non-affected limb. Conversely, subjects with stroke have been observed to exhibit hip abduction angles that are significantly increased—averaging about a 9.8 degree hip abduction angle in the movement of the affected limb. Circumduction, or hip circumduction, compensation strategies utilized by the subject can be identified by measuring the magnitude of coronal plane hip abduction angular velocity during the swing phase of the subject's gait (Brokaw, Col 39, lines 35-53)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate that the metric is a shank orientation angle as taught by Brokaw, as Brokaw discloses that abduction angle is indicative of instability, imbalance, generally unsafe or undesirable movement or motion, or may be indicative of a movement disorder or other disease or disorder (Brokaw, Col 39, lines 35-53).
Regarding claim 10, Mahoney in view of Mohrman and Brokaw teaches the system of claim 1, however Mahoney fails to explicitly disclose that the metric is a foot orientation angle. Brokaw discloses that the metric is a foot orientation angle (The subject 0700, in this embodiment, is depicted to be wearing at least one sensor unit on each foot 0705, 0710 (Brokaw, Col 49, lines 61-67); Gyroscope sensors, described in greater detail below, can be used to measure orientation and angular momentum, or one as a function of the other. Orientation measurement is useful for determining spatial positioning of a particular body part, and movement in three-dimensional space (Brokaw, Col 9, line 67-Col 20, line 4); The trained algorithm then uses the measured movement data to determine, detect or predict some movement impairment, unsafe or undesirable movement, unsafe or undesirable condition, or symptom of a movement disorder (Brokaw, Col 50, lines 23-27)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate that the metric is a shank orientation angle as taught by Brokaw, as Brokaw discloses that measured movement data and orientation measurements as measured on a subject’s foot is indicative of movement impairment, unsafe or undesirable movement, unsafe or undesirable condition, or a symptom of a movement disorder (Brokaw, Col 50, lines 23-27).
Regarding claim 11, Mahoney in view of Mohrman and Brokaw teaches the system of claim 1, however Mahoney fails to explicitly disclose that the metric is a trunk lean angle. Brokaw discloses that the metric is a trunk lean angle (the measuring step preferably performs a measurement of the subject's stability or balance, for example by the use of the portable therapy system or device and/or at least one sensor being worn about the subject trunk or torso and being used to measure trunk angle and acceleration. The system can then further measure or determine a variability measure indicating how rapidly the subject's trunk measurements are changing. This measurement taken in reference to the movement of the subject's torso might indicate that the subject is experiencing an imbalance or unstable movement or motion (Brokaw, Col 35, lines 1-11)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate that the metric is a trunk lean angle as taught by Brokaw, as Brokaw discloses that trunk angle is indicative of imbalance or unstable movement or motion (Brokaw, Col 35, lines 1-11).
Regarding claim 12, Mahoney in view of Mohrman and Brokaw teaches the system of claim 1, however Mahoney fails to explicitly disclose that the metric is a shank orientation angle. Brokaw discloses that the metric is a shank orientation angle (the system would know to monitor and measure for stability and balance impairments that could cause the subject to fall while that leg is supporting his or her body; and while in swing phase, the system would monitor and measure for abnormal hip circumduction (see below), proper joint flexion (knee, ankle, hip), tremor, rigidity or other movement disorder symptoms in the leg, and the like. These are merely examples of the various kinematic features that can be measured and monitored in each leg during gait to help a subject improve the quality and safety of his or her gait, and which are preferably performed automatically by the system, continuously, and in real-time (Brokaw, Col 37, lines 54-65), wherein joint flexion of the knee relative to the hip and ankle is considered to read on shank orientation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate that the metric is a shank orientation angle as taught by Brokaw, as Brokaw discloses that shank orientation is indicative of stability and balance impairments that could cause the subject to fall (Brokaw, Col 37, lines 54-65).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Mohrman as applied to claim 1 above, and further in view of Avni (US-20130236867-A1, previously presented).
Regarding claim 16, Mahoney in view of Mohrman teaches the system of claim 15, but Mahoney fails to explicitly disclose that the improvement comprises one of: a change in frequency of steps in which the threshold is exceeded; or a step in which the metric does not exceed the threshold. Mohrman discloses the dynamic adjustment of a threshold based on a user’s capabilities at the time, wherein the dynamic adjustment of the threshold is to accommodate for the onset of fatigue (Mohrman, Paragraphs [0164], [0169]). Avni discloses a system for determining a patient’s gait performance, wherein Avni further discloses a step in which the metric does not exceed the threshold (FIG. 20 provides an example where the patient does not reach the training goal and the therapist drags the threshold limits to a new area (FIG. 21) within the patient capabilities (Avni, Paragraph [0261], Figure 20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate the improvement comprising a step in which the metric does not exceed the threshold as taught so as to identify user capabilities and match patient ability (The therapist can update the feedback thresholds while performing the training exercise online to match the patient's ability with feedback thresholds whereby the patient does not arrive to the goal or load above the defined goal (Avni, Paragraph [0260]), wherein only the disclosure of failing to exceed the threshold of Avni is incorporated, as opposed to further including the manual update of the threshold).
Regarding claim 17, Mahoney in view of Mohrman, and Avni teaches the system of claim 16, but Mahoney fails to explicitly disclose that the computing device is configured to determine an occurrence of the step in which the metric does not exceed the threshold and, reduce the threshold in response to the occurrence. Avni discloses that the computing device is configured to determine an occurrence of the step in which the metric does not exceed the threshold and, reduce the threshold in response to the occurrence (FIG. 20 provides an example where the patient does not reach the training goal and the therapist drags the threshold limits to a new area (FIG. 21) within the patient capabilities (Avni, Paragraph [0261], Figures 20 and 21)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman, and Avni so as to incorporate the computing device being configured to determine an occurrence of the step in which the metric does not exceed the threshold and, reduce the threshold in response to the occurrence as taught by Avni in order to identify patient capabilities and adjust the threshold so as to be within the patient’s abilities (Avni, Paragraph [0261], Figures 20 and 21), as patient capabilities can dynamically change over time due to fatigue as evidenced by Mohrman (Mohrman, Paragraphs [0164], [0169]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Mohrman as applied to claim 6 above, and further in view of Wong (US-10549093-B2).
Regarding claim 22, Mahoney in view of Mohrman teaches the system of claim 6, wherein Mahoney discloses that the enclosure may be tethered to the exosuit (In some cases—particularly for exosuits configurable for either provisional use or testing—a tether may allow for some electronic and mechanical components to be housed off the suit (Mahoney, Paragraph [0063])), however, Mahoney fails to explicitly disclose that the enclosure defines at least one opening that is configured to receive a portion of the strap. Wong discloses a system for determining abnormal movements, wherein Wong discloses an enclosure that defines at least one opening that is configured to receive a portion of a strap (Wong, FIGS. 36A-36C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mahoney in view of Mohrman so as to incorporate that the enclosure defines at least one opening that is configured to receive a portion of the strap as taught by Wong as this amounts to mere simple substitution of one structure to couple the strap to the enclosure for another with the similar expected result of coupling the strap to the enclosure (MPEP 2143(I)(B)).
Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejections and the 35 U.S.C. 103 rejections set forth in the previous office action, Applicant’s arguments are not considered to be persuasive.
Regarding the arguments regarding claims 1 and 19, Mohrman is still considered to read on the limitations regarding decreasing the threshold, as Mohrman discloses decreasing the threshold based off of a passage of a predetermined amount of time (the event of the variance in measured power over some time period exceeding a threshold value may be used to detect fatigue (Mohrman, Paragraph [0170])). Furthermore, Mohrman discloses that the threshold are used to determine improper movement corresponding to gait irregularity as Mohrman discloses adjusting the threshold based off of the user’s motion-related and physiological metrics (the thresholds used to provide prompting to the user can be dynamically adjusted based on the user's capabilities at the time, as measured though the distributions of multiple motion-related and physiological metrics (Mohrman, Paragraph [0163])), wherein the motion-related and physiological metrics are based off of the measured gait of the user (the disclosed sensing system includes one or more of the following capabilities: (1) determine the motion, positions, and orientations of one or more parts of the body of a user wearing the sensor platform, (2) use gathered/sensed data to carry out detailed, and in some embodiments comparative, time-dependent gait analysis of one or more limbs (Mohrman, Paragraph [0088])), wherein abnormal gait motion due to fatigue cases the threshold to be adjusted (The metrics and change thresholds used to identify fatigue can be automatically calibrated and/or adapted to individual users based on changes observed when the user enters detectable fatigue states (Mohrman, Paragraph [0170])). 
Regarding the arguments against claims 7-13 under Mahoney in view of Dowling, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Brokaw (US-9974478-B1), which is directed towards systems for determining improper gait, is used to modify Mahoney in order to teach the limitations of claims 7 and those dependent therefrom instead.
Regarding the arguments against claim 6 regarding the limitations regarding an enclosure coupled to the strap, Mahoney is still considered to read on this limitation as the exoskeleton of Mahoney is strapped to the user and contains and enclosure that houses the sensor, the indicator, and the computing device (Enclosures, padding, fabric coverings, or the like may be used to further integrate components of other layers into the base layer for cosmetic, comfort, or protective purposes. For example, components such as motors, batteries, cables, or circuit boards may be housed within an enclosure, fully or partially covered or surrounded in padded material such that the components do not cause discomfort to the wearer, are visually unobtrusive and integrated into the exosuit, and are protected from the environment (Mahoney, Paragraph [0062]); The flexible underlayer can include straps, seams, hook-and-loop fasteners, clasps, zippers, or other elements configured to maintain a specified relationship between elements of the load distribution members and aspects of a wearer's anatomy (Mahoney, Paragraph [0055])). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791